ulc 4a1s d4-0l- department of the treasury internal_revenue_service washington d c covernen entiies tax exempt and may ep pa legend company a company b plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by correspondence dated date date date date date date date and date concerning the prepayment of an exempt loan upon termination of an employee_stock_ownership_plan esop company a established plan x an esop effective date for the benefit of its employees plan x is intended to be qualified under sec_401 of the internal_revenue_code code and to meet the requirements of sec_4975 of the code plan x had several loans which were intended to be exempt loans as described in code sec_4975 collectively the loans the loans were consolidated as of date and are represented by one note with a maturity_date of date the loan the shares purchased with the proceeds of the loans were pledged as collateral for the loans and were placed in plan x’s suspense_account plan x’s unallocated employer stock continued to be pledged as collateral for the loan at the time of the loans company a contemplated that page plan x would continue beyond the repayment of the loans and the allocation to participants’ accounts of all of the company a shares held in the plan x suspense_account company a has made substantial and recurring contributions to plan x resulting in significant payment of the loans purchased by plan x with the proceeds of the loans had been allocated to participant accounts in plan x as of date approximately percent of the employer_securities effective date company a entered into an agreement and plan of merger with company b pursuant to this agreement company a merged with and into company b on date with company b being the survivor corporation of the merger transaction plan x will be terminated as of the effective date of the merger termination of plan x is a condition of this merger as a result of the merger the company a stock held in plan x both allocated to participant accounts and unallocated in the suspense_account was exchanged for company b stock and cash the cash received which is attributable to the unallocated shares held in the plan x suspense_account will be applied first to repay the loan sell a sufficient number of shares of unallocated stock held in the plan x suspense_account to repay the balance due on the loan in accordance with the terms of plan x the remaining shares of company b stock held in the plan x suspense_account will be allocated to the accounts of eligible_plan x participants in the same proportion that each such participant’s_compensation for the prior plan_year bears to the total compensation of all participants for such prior plan_year the trustee of plan x will then your authorized representatives have requested rulings to the effect of the following on your behalf the repayment of the loan with a the cash received for the exchange of unallocated employer stock in connection with the corporate merger of company a and company b and b the cash proceeds from the sale of part of the unallocated employer stock by plan x will not cause the loan to violate the requirements for exemption under code sec_4975 the allocation to plan x participants’ accounts of the excess unallocated employer stock following the retirement of the loan will not constitute annual_additions for purposes of code sec_415 with respect to your first requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan page sec_54_4975-7 of the regulations provides that all of under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt joan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case company a has made consistent and substantial contributions to plan x since its inception in more than one-half the shares purchased with the proceeds of the loans have been allocated to participants’ accounts at the time plan x was established and at the time the loans occurred company a intended that plan x would continue until the loans were repaid and all shares of common_stock held in the suspense_account were allocated to participants however company a has merged into company b and the termination of plan x is a condition pursuant to the merger company a stock held in plan x was exchanged for of the merger company b stock and cash the cash received which is attributable to the unallocated shares held in the plan x suspense_account will be applied first to repay the loan plan x will then sell a sufficient number of shares of unallocated stock held in the plan x in accordance with the terms of suspense_account to repay the balance due on the loan plan x the remaining shares of company b stock held in the plan x suspense_account will be the trustee of page allocated to the accounts of eligible_plan x participants in the same proportion that each such participant’s_compensation for the prior plan_year bears to the total compensation of all participants for such prior plan_year accordingly with respect to your first requested ruling we conclude that the repayment of the loan with a the cash received for the exchange of unallocated employer stock in connection with the corporate merger of company a and company b and b the cash proceeds from the sale of part of the unallocated employer stock by plan x will not cause the loan to violate the requirements for exemption under code sec_4975 with respect to your second requested ruling sec_415 of the code provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or of the participant’s_compensation sec_415 generally defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_1 g of the income_tax regulations sets forth special rules for esops sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the income_tax regulations to an esop to which an exempt ' loan has been made the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both - principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the income_tax regulations provides in part that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer as giving rise to annual_additions in the present case the shares remaining in plan x’s suspense_account following the prepayment of the loan remain there because it was not necessary to sell them to prepay the loan thus they reflect the extent of the appreciation in the value of the shares held in the suspense_account and are in effect earnings and are properly treated as such as part of the termination of plan x since the shares remaining in plan x’s suspense_account are treated as earnings they do not constitute annual_additions under sec_1 b i of the regulations upon their allocation to participants’ accounts in this situation accordingly we conclude with respect to your second requested ruling that the allocation to plan x participants’ accounts of the excess unallocated employer stock following the retirement of the loan will not constitute annual_additions for purposes of code sec_415 this ruling letter is based on the assumption that plan x is qualified under code sec_401 including sec_401 at all times relevant to the transaction described herein and that it is an esop as described in sec_4975 page we note that the department of labor has jurisdiction with respect to the provisions of part of title i of the employee_retirement_income_security_act_of_1974 erisa including the requirement in sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 sincerely yours so-tuce vflow frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter cc
